Fourth Court of Appeals
                               San Antonio, Texas
                                       June 5, 2015

                                   No. 04-15-00076-CV

                       IN THE INTEREST OF R.E.Y., A CHILD,

                From the 285th Judicial District Court, Bexar County, Texas
                             Trial Court No. 2013-PA-02744
                   Honorable Charles E. Montemayor, Judge Presiding


                                     ORDER
       Appellant's motion for extension of time to file brief is hereby GRANTED. Time is
extended to June 23, 2015.




                                                 _________________________________
                                                 Rebeca C. Martinez, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 5th day of June, 2015.



                                                 ___________________________________
                                                 Keith E. Hottle
                                                 Clerk of Court